Exhibit 10.72

 

SUBLEASE TERMINATION AGREEMENT

 

THIS SUBLEASE TERMINATION AGREEMENT (“Agreement”), dated as of July 14, 2003 for
reference purposes only, is made by and between OPENWAVE SYSTEMS, INC., a
Delaware corporation (“Sublessor”), and LIQUID AUDIO, INC., a Delaware
corporation (“Sublessee”), with reference to the following facts, intentions and
understandings:

 

A. Sublessor and Sublessee entered a sublease, dated as of May 10, 2001
(“Sublease”), pursuant to which Sublessor subleased to Sublessee, and Sublessee
subleased from Sublessor, certain premises consisting of approximately 40,975
square feet commonly known 800 Chesapeake Drive, Redwood City, California 94063
(“Subleased Premises”).

 

B. Sublessee is in the process of vacating the Subleased Premises. The parties
wish to formalize the termination of the Sublease pursuant to the terms and
conditions set forth herein.

 

C. Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Sublease.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Termination Date: Subject to Sublessee’s performance of the conditions
contained in this Agreement, the Sublease shall terminate on the later of the
dates upon which each of the following have occurred (“Termination Date”): (i)
the date on which Sublessor has received from Sublessee the Termination Payment
and the Restoration Costs (both as defined in Paragraph 4 below) by wire
transfer pursuant to the instructions set forth in Paragraph 4 below; and (ii)
the date on which Sublessee has surrendered the Subleased Premises to Sublessor
in the Subleased Premises Surrender Condition (as defined in Paragraph 5 below)
(both of the foregoing collectively shall be referred to as the “Conditions
Precedent”). Notwithstanding the foregoing, if each of the Conditions Precedent
has not been deemed satisfied or waived in writing by July 15, 2003 (“Outside
Termination Date”), this Agreement (including, without limitation, the releases
contained in Paragraph 3 below) shall be null and void and of no force or
effect, and the Sublease, and the rights and obligations of Sublessor and
Sublessee thereunder, shall remain unmodified and in full force and effect.

 

2. Termination of Sublease: On the Termination Date, the Subleased Premises
shall be fully and finally surrendered to Sublessor in the Subleased Premises
Surrender Condition, and the Sublease shall be deemed terminated and of no
further force or effect.

 

3. Release of Liability:

 

(a) Conditioned on the performance by Sublessee of the provisions of this
Agreement, and except as set forth in this Paragraph 3 and in Paragraph 9 below,
on the Termination Date, Sublessor and Sublessee shall be fully and
unconditionally released and discharged from their

 

1



--------------------------------------------------------------------------------

respective obligations arising from or connected with the Sublease; provided,
however, that (i) Sublessee shall not be released from its obligations with
respect to Hazardous Materials (including its indemnification obligations
pursuant to Section 5.2(e) under the Master Lease, as incorporated into the
Sublease) (“Hazardous Materials Obligations”), and (ii) neither Sublessor nor
Sublessee shall be released from their respective indemnification obligations
under the Sublease to the extent those indemnification obligations survive the
expiration or earlier termination of the Sublease.

 

(b) Sublessee warrants and represents to Sublessor that Sublessee has not
received any notice from any person of any claim for damages resulting from an
occurrence on the Subleased Premises during the term of the Sublease.

 

(c) Except for (i) the obligations of Sublessee pursuant to this Agreement, (ii)
the Hazardous Materials Obligations, and (iii) each party’s surviving
obligations under the Sublease, and except as otherwise expressly set forth in
this Agreement (including, without limitation, this Paragraph 3 and in Paragraph
9 below), Sublessor and Sublessee for themselves and for their respective heirs,
administrators, executors, trustees, agents, officers, directors, shareholders,
partners, members, employees, predecessors, successors, attorneys, consultants,
and assigns, do hereby release, acquit, forever discharge each other and each
other’s heirs, administrators, executors, trustees, agents, officers, directors,
shareholders, partners, members, employees, predecessors, successors, attorneys,
consultants, and assigns of and from any and all claims, demands, rights,
obligations, duties, losses, damages, loss of profits, costs and attorney fees,
of every kind and nature, known and unknown, past, present and future that they
now have or which may hereafter accrue on account of or in any way related to
the Subleased Premises and the Sublease.

 

(d) It is the intention of both Sublessor and Sublessee in executing this
Agreement that, except only with respect to those matters excepted from the
releases contained in subparagraph (c), above, the releases set forth above
shall be effective as a bar to each and every claim, demand, and cause of action
hereinabove specified; and Sublessor and Sublessee each hereby knowingly and
voluntarily waives any and all rights and benefits otherwise conferred by the
provisions of Section 1542 of the California Civil Code, which reads in full as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Sublessor’s Initials

     

Sublessee’s Initials

 

(e) Both Sublessor and Sublessee expressly acknowledge, and take into account in
determining whether to enter this Agreement, that they may in the future
discover facts in addition to or different from those they now know or believe
to be true with respect to the subject matter of the claims released by this
Agreement, but both Sublessor and Sublessee agree nevertheless to fully, finally
and forever settle such claims, whether or not hidden or excluded, known or
unknown, without regard to the

 

2



--------------------------------------------------------------------------------

subsequent discovery or existence of different or additional facts. Both
Sublessor and Sublessee acknowledge that, except only with respect to those
claims excepted from the scope of the releases set forth above, this waiver was
separately bargained for and is a material element of this Agreement of which
the releases contained in this Paragraph 3 are a part.

 

(f) Both Sublessor and Sublessee represent and warrant that nothing which would
have been released hereunder if owned by them on the date hereof has been
transferred, assigned, or given away prior to the date hereof to any person,
firm, or entity which would not be bound hereby.

 

4. Consideration by Sublessee:

 

(a) After execution of this Agreement by Sublessee and prior to the Outside
Termination Date, Sublessor shall inspect the Subleased Premises to verify
whether the Subleased Premises is in the Subleased Premises Surrender Condition.
Upon such verification, Sublessor shall so notify Sublessee and Sublessee’s
counsel in writing, by facsimile and/or overnight express mail service, whether
or not the Subleased Premises is in the Subleased Premises Surrender Condition.
If the Subleased Premises is in the Subleased Premises Surrender Condition,
promptly upon receipt of Sublessor’s notice but in any event not later than the
Outside Termination Date, Sublessee shall pay to Sublessor by wire transfer (i)
the sum of Three Million Five Hundred Thousand and No/100 Dollars
($3,500,000.00) (“Termination Payment”), as consideration for Sublessor’s
entering this Agreement, and (ii) the sum of Forty-Two Thousand One Hundred Four
and No/100 Dollars ($42,104.00) (“Restoration Costs”, as more particularly
described in Paragraph 5 below), to reimburse Sublessor for the cost of
restoring the Subleased Premises to the condition required by the Sublease, for
a total of Three Million Five Hundred Forty-Two Thousand One Hundred Four and
No/100 Dollars ($3,542,104.00). The Termination Payment and the Restoration
Costs shall be transferred by wire as follows: Bank of America, 1850 Gateway
Boulevard, Concord, California 94520, Routing/ABA Number 121000358, Account
Number 12337-34651, for credit of Openwave Systems, Inc.

 

(b) If Sublessor notifies Sublessee that the Subleased Premises is not in the
Subleased Premises Surrender Condition, and Sublessee has not placed the
Subleased Premises in the Subleased Premises Surrender Condition and paid the
Termination Payment and the Restoration Costs by the Outside Termination Date,
this Agreement (including, without limitation, the releases contained in
Paragraph 3 above) shall be null and void and of no force or effect, and the
Sublease, and the rights and obligations of Sublessor and Sublessee thereunder,
shall remain unmodified and in full force and effect.

 

5. Condition of Subleased Premises: Not later than the Outside Termination Date,
Sublessee shall surrender possession of the Subleased Premises to Sublessor free
and clear of all tenancies, subtenancies and/or occupants, and otherwise in the
condition existing on the date of this Agreement (“Subleased Premises Surrender
Condition”). Sublessee acknowledges that Sublessor has inspected the Subleased
Premises prior to the date hereof, and that in order to satisfy Sublessee’s
obligation to restore the Subleased Premises to the condition required by the
Sublease, the following work (“Restoration Work”) must be completed: (i)
patching and painting where necessary damaged areas within the interior of the
Subleased Premises, at a cost of Twenty-Three Thousand Five

 

3



--------------------------------------------------------------------------------

Hundred and No/100 Dollars ($23,500.00); and (ii) demolition and related
restoration of two (2) offices to their condition existing as of the
Commencement Date of the Sublease, at a cost of Eighteen Thousand Six Hundred
Four and No/100 Dollars ($18,604.00). The foregoing Restoration Costs, in the
total amount of Forty-Two Thousand One Hundred Four and No/100 Dollars
($42,104.00), are documented on the proposals attached as Exhibit A. Sublessor
acknowledges that receipt by Sublessor of the Restoration Costs pursuant to
Paragraph 4 above shall satisfy Sublessee’s restoration obligations with respect
to the surrender of the Subleased Premises in the condition required by the
Sublease.

 

6. Sublease Security Deposit: Sublessee acknowledges that, pursuant to the
Sublease, Sublessor is holding a Security Deposit in the form of a letter of
credit (“Letter of Credit”) issued by Silicon Valley Bank (“Issuer”), No.
SVB01IS3754, in the amount of Eight Hundred Twenty-Five Thousand Nine Hundred
Ninety-Eight and 82/100 Dollars ($825,998.82). Within ten (10) business days
after the Termination Date, Sublessor shall surrender the Letter of Credit,
undrawn and in its full amount, to the Issuer and execute any reasonable
documentation required by the Issuer to terminate the Letter of Credit and
render it of no further force or effect.

 

7. Representation of the Parties: Sublessor represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Sublease
or the Subleased Premises or its interest in the Sublease or the Subleased
Premises, or any third party claim, demand, obligation, liability, action or
cause of action arising from the Sublease or the Subleased Premises. Sublessee
represents that it has not made any assignment, sublease, transfer, conveyance
or other disposition of the Sublease or the Subleased Premises, or its interest
in the Sublease or the Subleased Premises, or any claim, demand, obligation,
liability, action or cause of action arising from the Sublease or the Subleased
Premises. Each party represents that the person executing this Agreement on its
behalf has the authority to bind the entity in question and to execute this
Agreement.

 

8. Compromise and No Admission of Liability: Both Sublessor and Sublessee
acknowledge and agree that (i) this Agreement constitutes a full and complete
compromise of matters involving disputed issues of law and fact; (ii) neither
their agreement to these terms of this Agreement nor any statements they made
during the negotiations for this Agreement shall be considered, nor shall they
be, admissions by any party hereto; and (iii) no party’s decision to enter this
Agreement shall be claimed by any other party to constitute an admission of past
or present wrongdoing.

 

9. Default: Notwithstanding anything to the contrary contained in this
Agreement, should Sublessor in any manner be required to return all or any
portion of the Termination Payment or the Restoration Costs as a result of any
receivership, insolvency, assignment for the benefit of creditors, bankruptcy,
reorganization or arrangements with creditors (whether or not pursuant to
bankruptcy or other insolvency laws), then the releases provided for in
Paragraph 3 above shall have no force or effect and Sublessee’s obligations
under the Sublease shall be reinstated in full, less amounts paid and retained
by Sublessor hereunder, and Sublessor shall retain any and all claims under the
Sublease and/or allowable under California or any other applicable law
(including, without limitation applicable bankruptcy law).

 

4



--------------------------------------------------------------------------------

10. Voluntary Agreement: The parties hereto have read this Agreement and the
mutual releases contained in it and, on advice of counsel, they have freely and
voluntarily entered into this Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior understandings, if any, with respect thereto. This
Agreement shall not be modified, changed or supplemented, except by a written
instrument executed by both parties.

 

11. Attorneys’ Fees: If either Sublessor or Sublessee shall bring any action or
legal proceeding to enforce, protect or establish any term or covenant of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, court costs and experts’ fees as may be fixed by the court.
“Prevailing party” as used in this Agreement includes a party who dismisses an
action for recovery hereunder in exchange for sums allegedly due, performance of
covenants allegedly breached or consideration substantially equal to the relief
sought in the action.

 

12. Successors: This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns.

 

13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

14. Severability: If any term of this Agreement, or the application thereof to
any person or circumstance, is held to be invalid or unenforceable, then the
remainder of this Agreement or the application of such term to any other person
or any other circumstance shall not be thereby affected, and each term shall
remain valid and enforceable to the fullest extent permitted by law.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties on the
dates set forth below opposite their respective signatures.

 

AS SUBLESSOR:

        AS SUBLESSEE:

OPENWAVE SYSTEMS, INC.,

        LIQUID AUDIO, INC.,

a Delaware corporation

        a Delaware corporation

By:                                                                  

       

By:                                                                  

Title:                                                                

       

By:                                                                  

Dated:                                                            

        Dated:                                                            

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

RESTORATION COSTS PROPOSALS

 

6